Case 20-32548-hdh7 Doc 42 Filed 12/28/20            Entered 12/28/20 15:58:35        Page 1 of 4



 Vienna F. Anaya
 State Bar No. 24091225
 JACKSON WALKER L.L.P.
 2323 Ross Avenue, Suite 600
 Dallas, Texas 75201
 (214) 953-6000 – Telephone
 (214) 953-5822 – Facsimile

 Marilyn Brown
 State Bar No. 24046460
 JACKSON WALKER L.L.P.
 100 Congress Avenue, Suite 1100
 Austin, TX 78701
 (512) 236-2379 – Telephone
 (512) 391-2181 – Facsimile

 COUNSEL FOR FARMERS NEW WORLD LIFE
 INSURANCE COMPANY

              IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION
 IN RE:                            §     Case No.: 20-32548-hdh
 EXAMINATION MANAGEMENT            §     Chapter 7
 SERVICES, INC.,                   §
                                   §
            Debtor.                §

      NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF NOTICES,
                       PLEADINGS AND ORDERS

       PLEASE TAKE NOTICE that the law firm of Jackson Walker L.L.P. hereby appears in

the above-captioned case on behalf of Farmers New World Life Insurance Company (“FNWL”),

a creditor and party-in-interest in the above-referenced case, and pursuant to 11 U.S.C. § 342 and

Fed. R. Bankr. P. 2002, 9007 and 9010, requests that all notices given or required to be given in

this case, and all papers served or required to be served in this case, be served upon FNWL by

and through its counsel:

                Marilyn Brown                                    Vienna F. Anaya
            Jackson Walker L.L.P.                             Jackson Walker L.L.P.
       100 Congress Avenue, Suite 1100                     2323 Ross Avenue, Suite 600
             Austin, Texas 78701                                Dallas, Texas 75201
            (512) 236-2379 (direct)                           (214) 953-6047 (direct)
          (512) 391-2181 (direct fax)                       (214) 661-6647 (direct fax)
               mbrown@jw.com                                     vanaya@jw.com


                                                1
Case 20-32548-hdh7 Doc 42 Filed 12/28/20               Entered 12/28/20 15:58:35        Page 2 of 4




       PLEASE TAKE FURTHER notice that the foregoing request includes not only the

notices and pleadings, but also includes, without limitation, notices of any pleadings, complaint,

demand, hearing, motion, petition, pleading or request, whether formal or informal, written or oral,

and whether transmitted or conveyed by mail, delivery, telephone, telegraph, telex or otherwise

filed with regard to the above case.

       PLEASE TAKE FURTHER NOTICE that, the foregoing request includes notices and

papers referred to in the Federal Rules of Bankruptcy Procedure and additionally includes, without

limitation, notices of any application, complaint, demand, hearing, motion, petition, pleading or

request, whether formal or informal, whether written or oral, and whether transmitted or conveyed

by mail, telephone, electronically or otherwise.

       PLEASE TAKE FURTHER NOTICE that this Request for Service of Notices, Pleadings

and Orders shall not be deemed or construed as FNWL’s (a) waiver of the right to have final orders

in non-core matters entered only after de novo review by a United States District Court; (b) waiver

of the right to trial by jury in any proceeding so eligible in this case or in any case, controversy or

proceeding related to this case; (c) waiver of the right to have the United States District Court

withdraw the reference in any matter subject to mandatory or discretionary withdrawal; (d) waiver

of the right to contest jurisdiction or appropriate venue to this proceeding or any related

proceeding; or (e) waiver of any other rights or claims, actions, defenses, setoffs or recoupments

which FNWL has or may hereafter obtain, in law or in equity, all of which rights, claims, actions,

defenses, setoffs and recoupments FNWL expressly reserves. This Request for Service of Notices,

Pleadings and Orders is not, and shall not be construed to be, a consent by FNWL pursuant to

28 U.S.C. § 157(c)(2).




                                                   2
Case 20-32548-hdh7 Doc 42 Filed 12/28/20              Entered 12/28/20 15:58:35       Page 3 of 4




       PLEASE TAKE FURTHER NOTICE that request is also made that the undersigned be

added to any official service list for notice of all contested matters, adversary proceedings or any

other proceedings in this case.

       Dated: December 28, 2020


                                              Respectfully submitted,

                                             JACKSON WALKER L.L.P.
                                             100 Congress Avenue, Suite 1100
                                             Austin, TX 78701
                                             (512) 236-2379 – Telephone
                                             (512) 236-2181 – Facsimile
                                             Email: mbrown@jw.com



                                             By:
                                                     Marilyn Brown
                                                     State Bar No. 24046460

                                              --and--

                                              Vienna F. Anaya
                                              State Bar No. 24091225
                                              Jackson Walker L.L.P.
                                              2323 Ross Avenue, Suite 600
                                              Dallas, TX 75201
                                              (214) 953-6000 – Telephone
                                              (214) 953-5822 – Facsimile
                                              Email: vanaya@jw.com

                                              ATTORNEYS FOR FARMERS NEW WORLD
                                              LIFE INSURANCE COMPANY




                                                 3
Case 20-32548-hdh7 Doc 42 Filed 12/28/20            Entered 12/28/20 15:58:35      Page 4 of 4




                                CERTIFICATE OF SERVICE

        I hereby certify that on this 28th day of December, 2020, a true and correct copy of the

foregoing was served via the Court’s CM/ECF electronic notification system for the U.S.

Bankruptcy Court for the Northern District of Texas.




                                                   Marilyn Brown




                                               4
27738063v.4
